OPINION — AG — ALL COLLECTIONS MADE PURSUANT TO 43A O.S. 1961 116 [43A-116] SHALL FIRST BE DEPOSITED IN THE MENTAL HEALTH DEPARTMENT REVOLVING FUND; THAT THE MENTAL HEALTH DIRECTOR, WITH THE CONSENT OF THE BOARD, MAY EMPLOY COUNSEL TO INSTITUTE ANY ACTIONS OR PROCEEDING TO MAKE COLLECTIONS, AND HIS FEE MAY BE PAID FROM THE FUNDS COLLECTED; THE BALANCE SHALL THEN BE PAID FROM SAID FUND TO THE SUPERINTENDENT OF THE INSTITUTION FOR WHICH THE COLLECTION IS MADE, TO BE THEN PLACED IN THE INSTITUTION'S REVOLVING FUND. CITE: 43A O.S. 1961 118 [43A-118], 43A O.S. 1961 35 [43A-35] (HARVEY CODY)